DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
Drawings
The drawings replacement sheets were received on 16 March 2022.  These drawings are Figures 1-2. Replacement sheet Figure 1 is approved, Replacement sheet Figure 2 is not approved because it contains errors.
Figure 2 blocks 202 and 204 contain exact duplicate texts. Block 204 should read “querying for relevant articles” as original Figure 2 block 204.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. 
The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Response to Amendment
Applicant’s amendment filed 16 March 2022 is not sufficient to overcome the previous rejection of all pending claims under 35 U.S.C, 112(b) and 103. The amendment further introduces new issues of indefiniteness discussed below.
Response to Arguments
Applicant's arguments filed 16 March 2022 have been fully considered but they are not persuasive. Note applicant argues the claims as amended. 
Regarding claims 1-15, Applicant argues: “There is not, as per Applicant’s amended claims, any communications between a target server and a network server of a social media network to obtain identifiers of devices interacting with a set of articles within the social media network”.
In response the examiner points out the specification does not define the claimed servers in any particular manner. The method and system taught by Shapira clearly perform all the claimed operations in the context of a network including servers (see at least [0037], [0094]) similar to applicant’s explanation in the response filed 16 March 2022: “Applicant’s claimed target server accesses articles, receives a query, determines a set of articles, accessed a network server of a social media network, and receives identifiers of devices in the social media network interactive with the set of articles”. 
In fact, applicant’s specification paragraph 0015 reproduced below merely describes servers used in the invention as follows:
[0015] Generally, embodiments employ topics of online content to identify from social media networks, corporate or enterprise networks, and/or other similar communicative networks, the user devices of those networks likely to have interest in the topics. A server builds index(es) corresponding to articles accessible on a network, such as the Internet or other network. Queries of the index(es) yields a set of articles having relevance to the query. The articles assembled from the query are then employed to identify in the social media and other networks any user devices interacting within these networks relevant to the set of articles. Access, viewing, downloading, operating/processing, and other interaction with the articles is a proxy to interest of the user devices in the particular topic of the articles. Sharing/Liking/Interactions via social/online communities of communicatively connected devices, and users of the devices, with content the same or similar to a particular topic of the articles is determined and applicable user devices identified and collected as a set of user devices having interest in particular topic for purpose of retargeting.
Applicant further argues: “Shen teaches and suggests an ad sent to a mobile device. The examiner suggests that Shen teaches “specialized servers when needed.” Shen does not, however, teach or suggest possibility of combination with Shapira or, in any event, that a target server accesses a network server of a social media network to identify devices interacting with particular articles”.
In response the examiner is not persuaded. As discussed above, the claimed target server, article server, network server are not defined in any specific manner thus read on the conventional hardware, devices, memory modules and servers configured to collect and process the required information taught by Shapira at paragraph [0037]: 
Shen was cited as specifically teaching specialized servers for appropriate tasks (see at least [0060]), and interaction between and among an advertiser, a content delivery system, and a searching user (see at least [0027]). Thus, the examiner maintains the combined teaching of Shapira and Shen teaches all the claimed subject matter as discussed in the rejection below.
Applicant presents no further specific argument regarding other claims. For all the reasons discussed above, rejection to all pending claims is maintained using the references of record. 
Claim Objections
Claim 11 is objected to because of the following informalities: a redundant “the” appears at line 4 up from last line.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the identifiers of the set of articles" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 line 5 up from the last line “compiling by the network server, identifiers of interactions of the user devices of the discoverable network with the set of articles” is unclear. The set of articles seems to have been identified already at line 7 that recites “obtaining a set of articles by the target server corresponding to the topical item”. Does applicant mean the identifiers of user devices that interacted with the same set of articles? Furthermore it is not clear what lines 8-9 “accessing by the target server a network server of the discoverable network” accomplish. What does the target server access the network server for? 
Claim 9 seems to further describe the roles of the target server and the network server regarding the set of articles. However it is not clear how the network server obtains the set of articles in order to compile articles identifiers. Again it seems that the set of articles had been identified already when retrieved by the target server upon receipt of a requester device querying or a topical item.
Claim 11 last five lines are unclear. Line 5 up from the last line as amended recites “obtaining a set of articles corresponding to the item”. The previous limitation merely requires “receiving a query for an item corresponding to at least one article of the vector index”. In the case the item corresponds to one article, then there is no “set of articles corresponding to the item” for the rest of the claim to operate on. Note the preamble of claim 11 is directed to “determining user devices interactive with a topical item”. However the claim merely results in “accessing identifiers of user devices of the social media network interactive with the set of articles”.
The dependent claims do not cure the deficiencies of their parent claims.
Art rejection is applied to claims 1-15 as if upon receipt of a request from a user device for an article from a vector index, the identities of devices from other users on a social network accessing the same article is collected and provided to an advertising server.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapira et al (US 20080319986), in view of Shen et al (US 20070198339) both of record.
Regarding claim 1, Shapira substantially teaches a method of detecting interest in a topic by user devices of a discoverable network, comprising:
building by a target server a vector index of articles accessible on a digital data network (see at least [0070] items are sorted into a vector, each item in the vector has a value CF-Rank(k) that is equal to its vector index, Figure 3 Compute item vectors); note the claimed article are met by the items in the method of Shapira. The claimed item is met by the topic of the articles taught by Shapira,  the claimed “at  least one article server of the digital data network” is met by publishing services using web-based information (see at least in [0027]);
querying the target server by a requester device over the digital data network for a topical item of the vector index (see at least [0045] A request may come from a user who asks the system to submit/send him new items to read ("pull" mode), or from the system which initiates the distribution of relevant items to subscribed users ("push" model). Note since the articles are sorted into vectors and indexed as shown by Shapira, clearly the vector index is used for querying for an item or a topic;
obtaining a set of articles by the target server corresponding to the topical item (see at least [0090] After the algorithm computes Rank(k) for all the items in the repository, it sorts the items according to Rank(k) and presents the user with the sorted list. The higher an item is on the list, the better rank it has. If the user wants to view only, say, twenty items, the user is presented with the last 20 items from the list);
accessing by the target server a network server of the discoverable network (see at least [0037]: the invention is a filtering engine comprising conventional hardware including input/output devices, memory modules, and servers, configured to collect and process the required information according to the steps of the process of the invention)
compiling by the network server, identifiers of interactions of the user devices of the discoverable network with the set of articles (see at least [0092] other users’ opinions). Note the fact that other users’ opinion on the item are taken into consideration shows other users’ devices that interacted with the item had been identified;
receiving the identifiers by the target server from the network server (see at least [0092] other users’ opinions). Note again the fact that other users’ opinion on the item are taken into consideration shows other users’ devices that interacted with the item had been identified; and 
responding to the requester device by the target server over the digital data network, with the identifiers of the set of articles (see at least [0045] user who ask system for new items to read, [0108] new item ID identified).
The difference is Shapira does not specifically use the language of a target server, a network server, an article server. However, the method of Shapira clearly operates in the context of a network including servers (see at least [0037], [0094]). Furthermore it is common practice in the art to use specialized servers for appropriate tasks as shown by Shen (see at least [0060]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different servers for different tasks depending on applications/users requirements as taught by Shen.

Regarding claim 2, Shapira/Shen further teaches or suggests the method of claim 1, further comprising:
retrieving by the target server from the network server a set of addresses for user devices interacting on the discoverable network with articles of the set of articles (see at least Shapira [0105-[0108] user ID, item ID).

Regarding claim 3, Shapira/Shen further teaches or suggests the method of claim 2, further comprising:
making accessible by the target server to an ad platform server, the set of addresses (see at least Shen [0027] Figure 1).

Regarding claim 4, Shapira/Shen further teaches or suggests the method of claim 2, further comprising:
delivering an advertisement to the user devices of the set of addresses, the advertisement relevant to the item (see at least Shen [0037]).

Regarding claim 5, although Shapira/Shen does not specifically show the method of claim 1, wherein the requester device of querying is the target server, Shapira clearly teach the method uses conventional servers (see at least [0094]). It would have been obvious to one of ordinary skill in the art to use the target server as a querying device before the effective filing date of the claimed invention depending on users/applications requirements.

Regarding claim 6. Shapira/Shen further teaches or suggests the method of claim 1, wherein building includes searching by the target server for an article server communicatively connected to the digital data network (see at least Shapiro Figure 3),
detecting by the target server articles of the article server, 
indexing the articles of the article server, and storing a vector index of the articles by the target server (see at least Shapiro [0070] items are sorted into a vector, each item in the vector has a value CF-Rank(k) that is equal to its vector index, Figure 3 Compute item vectors).

Regarding claim 7, Shapira/Shen further teaches or suggests the method of claim 6, wherein storing places the vector index in a database communicatively connected to the target server (see at least Shapira Figures 3-5) note since the vector index in the method of Shapira/Shen is used for searching, clearly it has to be stored as claimed.

Regarding claim 8, Shapira/Shen further teaches or suggests the method of claim 3, further comprising;
delivering an advertisement to the user devices of the set of addresses, the advertisement relevant to the item (see at least Shen [0037].

Regarding claim 9, Shapira/Shen further teaches or suggests the method of claim 1, wherein a plurality of network servers are communicatively connected to the digital data network, the target server builds vector indexes of pluralities of articles from a plurality of article servers, the target server obtains the set of articles corresponding to the item, the network servers compile identifiers of the set of articles for a plurality of discoverable networks, and the network servers make accessible sets of addresses of user devices interacting with the articles of the set of articles (see at least Shen [0060] specialized servers).

Regarding claim 10, Shapira/Shen further teaches or suggests the method of claim 9, further comprising;
delivering an advertisement to the user devices of the set of addresses, the advertisement relevant to the item (see at least Shen [0037].

Regarding claim 11, Shapira substantially teaches a system for determining user devices interactive with a topical item, a digital data network is communicatively connected to an article server, comprising:
a processor communicatively connected to the digital data network (see at least [0094] note the physical system comprises conventional hardware);
memory communicatively connected to the processor (see at least [0094));
a database communicatively connected to the processor (see at least [0094));
the memory includes instructions for processing by the processor for:
building a vector index of articles accessible from the article server via the digital data network (see at least [0070] items are sorted into a vector, each item in the vector has a value CF-Rank(k) that is equal to its vector index, Figure 3 Compute item vectors);
receiving a query for an item corresponding to at least one article of the vector index (see at least [0045] A request may come from a user who asks the system to submit/send him new items to read ("pull" mode), or from the system which initiates the distribution of relevant items to subscribed users ("push" model):
obtaining a set of articles corresponding to the item (see at least [0090] After the algorithm computes Rank(k) for all the items in the repository, it sorts the items according to Rank(k) and presents the user with the sorted list. The higher an item is on the list, the better rank it has. If the user wants to view only, say, twenty items, the user is presented with the last 20 items from the list);
feeding back the set of articles to a network server of a social media network communicatively connected to the digital data network (see at least Figure 2 block 7 sort items by CFR and return sorted vector). Note item categorization, user similarity, collaborative profile shown in Figure 2 clearly suggest a social media network communicatively connected to the digital data network as claimed; 
accessing identifiers of user devices of the social media network interactive with the set of articles (see at least [0105-[0108] user ID, item ID).
The difference is Shapira does not specifically show different servers of article server, network server. However, the method of Shapira clearly operates in the context of a network including servers (see at least [0037], [0094]). Furthermore it is common practice in the art to use specialized servers for appropriate tasks as shown by Shen (see at least [0060]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different servers for different tasks while implementing the system of Shapira depending on applications/users requirements as taught by Shen.

Regarding claim 12, Shapira/Shen further teaches or suggests the system of claim 11 wherein the identifiers include network addresses of the user devices interacting with articles of the set of articles (see at least Shapira [(0105-[0108] user ID, item ID, Shen [0027] Figure 1).

Regarding claim 13, Shapira/Shen further teaches of suggests the system of claim 11, wherein the memory includes instructions for processing by the processor for:
creating a set of the addresses for the user devices (see at least Shapira [0105]-[0108] user ID, item ID).
Regarding claim 14, Shapira/Shen further teaches or suggests the system of claim 12, wherein the memory includes instructions for processing by the processor for:
supplying the network addresses to an advertisement server (see at least Shen [0027] Figure 1).

Regarding claim 15, Shapira/Shen further teaches or suggests the system of claim 12, wherein the memory includes instructions for processing by the processor for:
retargeting an advertisement to the user devices, the advertisement is relevant to the topical item (see at least Shen [0089], Figure 5B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Knoll et al (US 20170076007) teach a redirecting server generates interstitial web pages that redirect requests from user devices for alias URLs to corresponding destination URLs. The interstitial web pages tag user devices. In some embodiments the interstitial web pages include commands that provide cookies to the user devices. In some embodiments the interstitial web pages acquire ID characteristics from user devices. The cookies may persist on the user devices for some time and may cause information, for example in the form of banner advertisements to be displayed on the user devices. The information may be related to information contained in a resource identified by the destination URL. Some embodiments compile databases of concepts, keywords and/or key phrases represented in resources identified by the destination URLs. In such embodiments the concepts, keywords and/or key phrases may be associated with the alias URLs. The cookies may be selected from among a set of cookies based in part on the associated concepts, keywords and/or key phrases.
Cohen et al (WO 2007/015228) teach a computer-implemented method for tracking multimedia content includes generating a first feature vector of a first multimedia object, extracting a second multimedia object from a transmission of digital traffic, generating a second feature vector of the second multimedia object, and determining a similarity of the second feature vector to the first feature vector. Responsively to the similarity, the second multimedia object is identified as an instance of the first multimedia object.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                    /UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        5 May 2022